Title: To James Madison from Henry A. S. Dearborn, 22 April 1814
From: Dearborn, Henry A. S.
To: Madison, James


        
          Sir,
          Custom House Boston Apl. 22. 1814.
        
        I herewith send you the amount of duties & freight on the articles which were sent by Mr. Lee from Bordeaux in the Rambler. I have examined the Box directed to Mrs. Madison & found the two small boxes of Colong water & two packages of pate d’amande but the box of gloves was not among them. There is a similar Box for Mrs. Monroe & perhaps they may by mistake be packed with her articles. If I can find a safe opportunity I will send on the articles for Mrs. Madison as soon as possible. I have put the wines, oil &c. in a corballon and they appear so well packed that I hope they will not get injured before you receive them. I can send them by land or water to such place as you may direct, but the risk is great either way, for by land the bottles may be broken & by water the enemay may capture them. I shall be happy to receive your orders when you think proper to have them forwarded and in the mean time shall pay every attention to keep the wines from injury. The pipe of Brandy is well cased up. With the highest respect and gratitude I have the honor to be, your obt. Sert.
        
          H.A.S. Dearborn
        
        
          N.B. There are two boxes of wine more arrived for you than one mentioned in your invoice.
        
      